DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Action is in response to applicant’s amendment/arguments submitted on December 29, 2021.  Claims 1-20 are still currently pending in the present application.
Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive. 
As an initial matter, the examiner did not agree that the claims are allowable over the cited references.  In the Non-Final Office Action mailed on August 31, 2021, the examiner indicated claims 1-16 were allowed over the prior art and claims 17-20 were rejected.  During a telephonic interview on December 13, 2021, Mr. Powell and the examiner did not come to an agreement.  In the Examiner Interview Summary mailed on December 13, 2021, the examiner stated in part, “The examiner indicated that he believed paragraph 29, among the other cited paragraphs do in fact disclose these features.  However, the examiner also suggested that if applicant still believes the cited references fail to disclose such features, to further expand as to why and what the differences are when applicant submits a formal response.  As a result, no agreement was reached as this time.”
With regard to applicant’s argument that the references are not combinable as alleged in the Office Action, the examiner respectfully disagrees.  The applicant focuses on the fact that Miller is concerned with “a machine on the ground” and Alvarez is concerned with “a machine 
With regard to applicant’s argument that the combination of Miller, Alvarez, and Rosengaus fail to disclose “autonomously detecting the image of the material pile in the two-dimensional image using a deep-learning network stored in a memory on the machine and previously trained to detect an image of a material pile in a two-dimensional image,” the examiner respectfully disagrees.  As noted in the Interview as well as the Non-Final Office Action, Alvarez discloses detecting/utilizing digital aerial images and generating a two-dimensional representation of the potential stockpile from the two-dimensional representation of the site based on the identified boundary of the potential stockpile.  Alvarez Gonzalez further teaches applying a neural network to the two-dimensional representation of the potential stockpile and the three-dimensional representation of the potential stockpile, wherein the neural network is trained to identify stockpiles from two-dimensional training inputs, where this is stored in a memory (fig. 9, paragraphs 29, 179, 181, 182, 195, 196).  More specifically, Alvarez teaches the aerial stockpile analysis system utilizes a neural network to ensure the accuracy of identified stockpiles (paragraph 29).  In other words, Alvarez uses a neural network to identify or “detect” a stockpile or “pile”.  Alvarez further teaches the aerial stockpile analysis system can train the neural network to classify models as stockpiles based on two-dimensional inputs and 
	With regard to applicant’s argument that Miller, Alvarez, and Rosengaus does not disclose or suggest “calibrating the imaging device with respect to a coordinate frame of the machine to determine a distance of the pile of material from the machine,” the examiner respectfully disagrees.  As noted in the Non-Final Office Action, Rosengaus teaches camera calibration for intrinsic parameters such as zoom, distortion and lens model and extrinsic parameters such as (location and attitude) (e.g. coordinate frame) (paragraph 92).
	As a result, claims 17-20 are written such that they still read upon the cited references.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US PGPUB 2020/0063399 A1) in view of Alvarez Gonzalez et al. (US PGPUB 2019/0026531 A1, hereinafter Alvarez Gonzalez) in view of Rosengaus et al. (US PGPUB 2013/0096873 A1, hereinafter Rosengaus).
Consider claim 17.  Miller discloses a method for detecting a pile of material by an autonomous machine, comprising:
receiving from an imaging device, using a processor on the machine, a two-dimensional
image of an environment having a pile of material (fig. 5, paragraph 54, read as the sensor is coupled to a work machine and the sensor is configured to collect image data of the pile in a field of view of the sensor, where a sensor processing unit receives the image data (two-dimensional, paragraph 41)) from the sensor); and

Miller discloses the claimed invention but fails to teach autonomously detecting the image of the material pile in the two-dimensional image using a deep-learning neural network stored in a memory on the machine and previously trained to detect an image of a material pile in a two-dimensional image.
However, Alvarez Gonzalez teaches autonomously detecting the image of the material pile in the two-dimensional image using a deep-learning neural network stored in a memory on the machine and previously trained to detect an image of a material pile in a two-dimensional image  (fig. 9, paragraphs 29, 179, 181, 182, 195, 196, read as detecting/utilizing digital aerial images and generating a two-dimensional representation of the potential stockpile from the two-dimensional representation of the site based on the identified boundary of the potential stockpile.  Alvarez Gonzalez further teaches applying a neural network to the two-dimensional representation of the potential stockpile and the three-dimensional representation of the potential stockpile, wherein the neural network is trained to identify stockpiles from two-dimensional training inputs, where this is stored in a memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Alvarez Gonzalez into the invention of Miller in order to quickly and efficiently estimate stockpile volumes by utilizing digital area images.
Miller and Alvarez Gonzalez substantially disclose the claimed invention but fail to teach calibrating the imaging device with respect to a coordinate frame of the machine (it is noted that 
However, Rosengaus teaches calibrating the imaging device with respect to a coordinate frame of the machine (paragraph 92, read as camera calibration for intrinsic parameters such as zoom, distortion and lens model and extrinsic parameters such as (location and attitude) (e.g. coordinate frame)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Rosengaus into the invention of Miller and Alvarez Gonzalez in order to accurately and continuously determine object location and other measurements at a construction site.
Consider claim 18 and as applied to claim 17.  Miller, Alvarez Gonzalez, and Rosengaus disclose wherein the imaging device is one of a mono-camera, a stereo
camera, or a video camera (Miller; paragraph 35).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US PGPUB 2020/0063399 A1) in view of Alvarez Gonzalez et al. (US PGPUB 2019/0026531 A1, hereinafter Alvarez Gonzalez) in view of Rosengaus et al. (US PGPUB 2013/0096873 A1, hereinafter Rosengaus) in view of Tanigawa et al. (US PGPUB 2020/0074377 A1, hereinafter Tanigawa).
Consider claim 19 and as applied to claim 17.  Miller, Alvarez Gonzalez, and Rosengaus disclose wherein the deep-learning neural network is trained to detect an
image of a material pile in a two-dimensional image by providing the deep-learning neural
network with a plurality of two-dimensional images (Alvarez Gonzalez; paragraph 182) but fails to disclose that it includes an image of one or more material piles that has been labeled.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Tanigawa into the invention of Miller, Alvarez Gonzalez, and Rosengaus in order to provide highly accurate object recognition.  
Consider claim 20 and as applied to claim 19.  Miller, Alvarez Gonzalez, Rosengaus, and Tanigawa disclose wherein the image of one or more material piles is labeled by a
bounded box or pixelwise segmentation mask (Tanigawa; paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Tanigawa into the invention of Miller, Alvarez Gonzalez, and Rosengaus in order to provide highly accurate object recognition.  
Allowable Subject Matter
Claims 1-16 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1 and 10 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Miller, Alvarez Gonzalez, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention as evidenced with regard to claims 17-20.  However, Miller, Alvarez Gonzalez, the other cited references, a thorough search in the art do not disclose or suggest creating a normalized height histogram for each of the one or more clusters; comparing the normalized height histogram of each cluster to a generalized pile histogram; and identifying a 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
March 17, 2022